Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0272766 A1 to  Bowers et al. in view of US 2004/0097287 to Postrel.
Re claim 11, Bowers teaches:
	a system comprising a processor; and a memory device that stores a plurality of instructions ([0012], [0125] describe that the invention of the disclosure is enabled by a wagering gaming machine 1100 architecture comprising a CPU 1126 connected to main memory 1128 that includes wagering game unit 1132 that presents the video slots, video poker, etc. embodiments of the invention.) that when executed by the processor, cause the processor to:
	responsive to a determination that an identified player is associated with a first player skill rating based on a first skill score, allocate a first level of reinvestment resources to the identified player ([0010] identifies that a goal of the invention is to determine a skill level of a player account and adapt a game difficulty based on the skill level
	[0026] describes that the invention determines a skill level for the wagering game player and awards one or more game modifiers based on the skill level
	[0027] describes that skill level determination for a player account comprises analyzing one or more of game results and completion times of games played.
	The Examiner finds that at least ‘game results’ and a 'completion time,' when used to quantify a skill level for operation of a skill-based game by a particular player account, each teaches the claimed skill score.
	[0061] describes that, 'the system can be player adaptive, wherein the system can sense the skill level of a player ( e.g., based on game results, strategy weaknesses, patterns of successful manipulation of the controllable game play elements, etc.) and provide greater awards (e.g., greater bonuses) if the player is poorly skilled, or lower bonuses if the player is highly skilled.'
	[0082] describes that, ‘the system determines whether the player account exhibits notable skill proficiency and/or achievement during the skill-based wagering game. The system can determine skill level by a player account by analyzing the activity data to estimate a skill level for the player account.'
	The Examiner finds that the embodiment of ‘greater awards (bonuses)’ provided to a player who has been evaluated as being ‘poorly skilled’ based on an ‘estimated skill level for the player account’ that considers ‘game results’ and ‘completion times’ teaches the claimed allocating of a first level of reinvestment resources.
	[0083] describes that, 'The flow 700 continues at processing block 706, where the system awards one or more game modifiers usable to enhance performance during a wagering game. In some embodiments, the game modifiers can be related to the current skill-based wagering game, to a subsequent game ( e.g., a bonus game), and/or to a competitive networked wagering game. Game modifiers may include, extra abilities of a player's character or decreased abilities of non-player elements, which may include, but are not limited to, increased health values, extra lives, extra power for controllable game elements ( e.g., more powerful player controlled characters, double shooters, double-sized paddle or double paddle, smart bombs, etc.), increased speed for controllable game elements ( e.g., faster player controller characters, quicker paddles, faster shooting devices, etc.), time suspension or decreased speed for game outcome determination elements and penalty actors (slower movement of a ball, slower bullets from an enemies gun, etc.), tutorials for a game, hints or tips (e.g., a next move in a strategy game, a location of a clue in a mystery game, a partial solution in a puzzle game, etc.), shields and other protectors, enhanced character sizes or functions (e.g., in a fish-tank themed game a game modifier can cause a player's fish character to grow from a fish to a shark, in a racing themed game a game modifier can cause a player's car character to change into a race-car), temporary invincibility or invisibility, warping to safety, etc. The game modifiers can also include value multipliers which may multiply amounts that can be won during the skill-based game. The game modifiers can also include extra units of time, a larger selection of options in a skill-based game of strategy, access to higher level achievements (e.g., the higher levels of a skill-based game can give more credits than lower levels), the ability to skip levels, the ability to access progressive jackpots or large awards for reaching high levels, etc.'
	The Examiner finds that modifiers awarded to players based on their measured in-game skill performance, such as 'increased health values, extra lives, extra power, increased speed, multipliers, extra units of time, access progressive jackpots' described in [0083] each represent types of reinvestment resources because these bonuses each contribute to improved continued player performance in the corresponding game.
	a second, higher player skill rating, 
	[0005] describes that a ‘goal completion amount, of the one or more skilled game goals, that the player account accomplishes’ is determined ‘during the at least some portion of the skill-based wagering game’
	[0019] describes to ‘determine a completion time by a player account to complete one or more skill-based goals in the skill-based networked wagering game, and to adjust at least some portion of a completion score based on the completion time’
	[0021] describes that an account server includes an account store that is configured to store information for the player account, and a player skill tracker is configured to track one or more of skill points and game modifiers received during the skill-based networked wagering game 
	[0052] similarly describes that, ‘player skill tracker 276 configured to track skill points and game modifiers earned.
	[0061] describes that a player skill level is evaluated on a per-game basis. And in particular, 'the system can be player adaptive, wherein the system can sense the skill level of a player ( e.g., based on game results, strategy weaknesses, patterns of successful manipulation of the controllable game play elements, etc.) and provide greater awards (e.g., greater bonuses) if the player is poorly skilled, or lower bonuses if the player is highly skilled
	[0081] describes that, 'The system gathers activity data on patterns of successful manipulation of the controllable game play elements, game outcomes, exhibited strategy weaknesses and strengths, etc.'
	[0082] describes that, 'The flow 700 continues at processing block 704, where the system determines whether the player account exhibits notable skill proficiency and/or achievement during the skill-based wagering game. The system can determine skill level by a player account by analyzing the activity data to estimate a skill level for the player account.' If the system determines notable skill proficient or achievement, the flow 700 continues at processing block 710 where the system awards skill points'
	[0083] describes the existence of a subsequent game played by a player and notes that skill determination-based game modifiers can be used in a current game in one embodiment, or in a subsequent game in another embodiment.
	[0085] describes that, 'the system determines that the player account has accomplished a notable achievement or performance in a skill-based wagering game'
	The Examiner here notes that Bowers establishes that one or more skill-based games can be broken down into one or more skilled game goals and can adaptively sense a player’s skill level based on game results, strategy and play patterns, completion time and the like, wherein if a player displays a notable skill or proficiency, the player can be considered highly skilled or if the player exhibits signs of unskilled play, the player can be considered poorly skilled and can receive bonuses, which may be usable within that game to improve continued performance, or may be usable within a subsequent game to improve future performance. ‘Poorly skilled’ and ‘highly skilled’ represent first and second lower and higher skill ratings Bowers determines. 
	Fig. 2 illustrates that account server 270 includes ‘player skill tracker’ module 276.
	allocate a second, lower level of reinvestment resources to the identified player  
	[0061] describes that 'the system can be player adaptive, wherein the system can sense the skill level of a player ( e.g., based on game results, strategy weaknesses, patterns of successful manipulation of the controllable game play elements, etc.) and provide [...] lower bonuses if the player is highly skilled'
	Although Bowers teaches the same inventive concept substantially as claimed and alludes that a player of his system may play more than one game (‘subsequent game’, see [0083]) and that skill level may be adaptively determined based on a plurality of in-game goals relative to a player’s game results, strategy, play patterns, and play time, Bowers does not explicitly state that a player may at some point in time be determined to have a first skill level, such as the contemplated ‘poorly skilled’ level described in [0061], and then that same player may receive a modification of the first player skill rating associated with the identified player to a second, higher player skill rating. In other words, Bowers does not explicitly state that the ‘poorly skilled’ and ‘highly skilled’ player account determinations describe in [0061] could be for the same player at different points in time during one or subsequent in-game challenges and/or games subject to evaluation.
	Postrel is an analogous prior art reference in the art of monitoring player performance during games of skill and modifying game play based on determined player skill associated with an account. Postrel teaches storing a player proficiency score and relative proficiency level with regard to certain games, see Fig. 4, and in [0028] discloses a server monitoring a game played and recording scores in various categories such as 'game results' and 'time required to finish the game' and determining a skill or proficiency level. [0030] of Postrel describes that 'The player's proficiency scores may also be revised based on the results of game he has played over time. For example, once a novice player reaches certain levels in a game, he may be upgraded to intermediate status.'
	It would have been obvious to one having ordinary skill in the art that Bowers’s system, which already maintains player accounts containing player data in account store 274 and tracks player skill using a player skill tracker 276 of a server 270, and already adapts to player skill level during game play and can allocate a greater amount of awards, bonuses, or game modifiers for a player determined to be ‘poorly skilled’ and lower amounts to players determined to be ‘highly skilled’, could have at different points in time during one or successive games determined a player to be ‘poorly skilled’ and later ‘highly skilled’ based on monitored player performance improvements that are  saved in the player profile and used to affect game play as taught by Postrel without causing any unexpected results. The motivation to do so would be to factor in expected player improvement by a player who plays the same type of skill-based game a plurality of times. A system that initially determined player skill level and provided game resource modification based thereon without ever re-evaluating the player might give a player too much aid and result in the casino of Bower’s system exceeding a target payback percentage for games of skill. 
	Re claim 12, As discussed in the rejection of claim 11 above, Bowers teaches allocating different amounts of game modifiers such as bonuses, awards or changes to in-game features based on adaptive determinations as to whether a player is relatively lower or higher skill level based on qualitative and quantitative evaluations, and Postrel is relied on to teach it was known for a given player whose skill level is being evaluated and tracked by a server over time to improve in skill and receive a later, higher skill rating than some earlier, lower skill rating. The claimed automatic allocation of lower reinvestment resources when a given player reaches a higher determined skill level is thus rendered obvious.
	Re claim 13, [0061] of Bowers describes that, 'The system can track and report the game statistics and information to game operators and can provide settings and controls that the operators can use to adjust the limited winnable amount for a game. For example, in FIG. 1, the skill-based game settings 152 can include a control 116 to set the winnable credit amount for the skill-based pinball bonus game 110. The system can also report the game statistics and other information to wagering game manufacturers so that they can adjust the skill level'
	Re claims 2 and 14, refer to the rejection of claim 11. Regarding the additional claimed limitations of communicating data that results in displays of the first benefit for a first skill scored player and a second benefit that is lower for a second higher skill-cored player, Fig. 8 illustrates that some of the reinvestment resources that can be earned and applied to game play by a player are “extra life”, “slow down”, “tutorial round,” and “extended paddles” each of which teaches displaying determined benefits. And [0083] teaches that game modifiers awarded by system 800 that are earned during play of an illustrative game round can be applied during that same round. A list of possible modifiers that can be applied is also provided in [0083] including “extra abilities of a player’s character or decreased abilities of non-player elements,” “increased health values,” “extra lives, extra power”, “increased speed,” “shields” and the like, all of which render obvious displaying on a display device determined benefits, which as discussed in [0061] can be relatively greater or lesser depending on whether a player is determined to be poorer or greater-skilled, accordingly. 
	Re claims 8-9 and 20-21, [0073] of Bowers discloses that adjusted payouts can be provided “up to, at least, the theoretical payout percentage” wherein an adaptive algorithm can be implemented.
	Re claim 10, refer to Fig. 2 of Bowers, account server 270 comprising player skill tracker 276.
Allowable Subject Matter
Claims 3-7 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The most relevant prior art of Bowers in view of Postrel neither teaches nor suggests the first skill score being based on a quantifiable skill input made during a play of a skill-based game prior to the first point in time and being independent of any outcome determined for any play of any skill based game.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 8-14 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715